Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 19, 2020

                                           No. 04-20-00101-CR

                                       IN RE Bryan Keith CRUM

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On February 14, 2020, relator filed a “Notice of Intent to File a Writ of Mandamus.” If
relator desires to file a petition for writ of mandamus in this court he must do so no later than
March 2, 2020. If relator does not file his petition by March 2, 2020, this original proceeding
will be dismissed for want of prosecution.

           It is so ORDERED on February 19, 2020.



                                                                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. B10-826, styled The State of Texas v. Bryon Keith Crum, pending in the
198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson presiding.